UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                                No. 97-6451



BOBBY JOE MCGEE,

                                               Petitioner - Appellant,

          versus


ATTORNEY GENERAL     OF   THE    STATE   OF   SOUTH
CAROLINA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-96-87-2-19AJ)


Submitted:   July 24, 1997                    Decided:   August 7, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Joe McGee, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for an extension of time to file a notice of appeal in his

28 U.S.C.A. § 2254 (West 1994 & Supp. 1997) action.   Under Fed. R.

App. P. 4(a)(5), the district court may extend the time for filing

a notice of appeal if the appellant files a motion for such an
extension no later than thirty days after the appeal period has

expired. A decision whether to extend the appeal period lies within

the discretion of the district court and will not be disturbed

absent a showing of an abuse of discretion. Thompson v. E.I. DuPont
de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996). Here, the dis-

trict court entered its final order on September 4, 1996. Appellant

did not file his motion for an extension of time to file a notice

of appeal until February 5, 1997, well beyond the November 4, 1996,
deadline for filing such a motion. Fed. R. App. P. 4(a)(5). Because

the district court did not exceed its discretion in denying Appel-

lant's motion for an extension of time for filing a notice of ap-
peal, we deny a certificate of appealability and dismiss. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2